United States Securities And Exchange Commission Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08359 The Westport Funds (Exact name of registrant as specified in charter) 253 Riverside Avenue, Westport, Connecticut 06880 (Address of principal executive offices) (Zip code) Edmund H. Nicklin, Jr., 253 Riverside Avenue, Westport, Connecticut 06880 (Name and address of agent for service) Registrant's telephone number, including area code: (888) 593-7878 Date of fiscal year end: 12/31 Date of reporting period: 12/31/12 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. Item 1. Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). Performance Results THE WESTPORT FUNDS Average Annual Total Returns*– December 31, 2012 Fund or Index One Year Five Years Ten Years# Since Inception#,i Westport Select Cap Fund – Class Rii 5.70% 2.19% 7.76% 8.97% Russell 2000® Indexiv 16.35% 3.56% 9.72% 5.89% Westport Fund – Class Riii 12.26% 5.10% 10.79% 10.20% Russell Midcap® Indexiv 17.28% 3.57% 10.65% 7.75% As set forth in the Funds’ prospectus dated May 1, 2012, the actual Total Annual Fund Operating Expenses for Class R shares of the Westport Select Cap Fund and the Westport Fund were 1.36% and 1.25%, respectively, at December 31, 2011. Total Annual Fund Operating Expenses for Class R shares include shareholder servicing fees. During the fiscal year ended December 31, 2011, the Class R shares of the Westport Select Cap Fund and the Westport Fund both paid shareholder servicing fees equal to 0.13%. Please see the Funds’ Financial Highlights on pages 19 and 21 for the actual Total Fund Operating Expenses paid in fiscal 2012. Westport Advisers, LLC has also contractually agreed to waive a portion of its advisory fees and/or assume certain expenses so that Total Annual Fund Operating Expenses do not exceed 1.50% for any class. The Adviser has agreed to maintain these expense limitations with regard to each class of each Fund through April 30, 2013. # Performance of the Class R shares of the Westport Fund reflects certain waivers and expense reimbursements. Without such waivers and expense reimbursements, performance would have been lower. The following pertains to the chart above as well as to the Letter to Shareholders on the following pages. Performance data quoted represents past performance; past performance is not indicative of future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The Funds’ current performance may be lower or higher than the performance data quoted. Investors may obtain current year-to-date and as of last month end performance information, within 7 business days, at www.westportfunds.com or by calling 1-888-593-7878. * The total returns shown above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. i The Class R shares of the Westport Select Cap Fund and the Westport Fund commenced operations on December 31, 1997. ii The Class I shares of the Westport Select Cap Fund commenced operations on February 16, 1998. For the total return and other information relating to Class I shares, see the Financial Highlights on page 20. iii The Class I shares of the Westport Fund commenced operations on February 9, 2001. For total return and other information relating to Class I shares of the Westport Fund, see the Financial Highlights on page 19. iv The Russell Midcap® Index is an index comprised of the 800 smallest companies in the Russell 1000® Index and represents approximately 31% of the total market capitalization of the Russell 1000® Index (an index of the 1,000 largest companies in the Russell 3000® Index (an index of the 3,000 largest U.S. domiciled publicly-traded companies representing approximately 98% of the investable U.S. equity market)). The Russell 2000® Index, also a subset of the Russell 3000® Index, is comprised of the 2,000 smallest U.S. domiciled publicly-traded common stocks in the Russell 3000® Index, and represents approximately 10% of the total market capitalization of that index. You should note that The Westport Funds are professionally managed mutual funds, which are subject to advisory fees and other expenses, while the indices are unmanaged and do not incur expenses. You cannot invest directly in an index. v Lipper Multi-Cap Core Index represents the total returns of the funds in the indicated category, as defined by Lipper, Inc. Lipper is an independent ranking organization for the mutual fund industry. 2 THE WESTPORT FUNDS LETTER TO SHAREHOLDERS January 17, 2013 Dear Fellow Shareholders: A recent column in the Financial Times summarized the effects of central banks’ expansionary monetary policy in 2012, which underpinned domestic financial markets. “The search for yield turned 2012 into a veritable dash for trash. The lower the credit quality, the better the performance was the guiding principle, with poor quality credit outperforming investment-grade credit. At the same time, credit securities more generally tended to outperform government bonds and equities. With the notable exception of Japan, it was a triumphant year for the central banks, whose unconventional measures to secure ever looser monetary conditions worked a remarkable spell on global markets.”i The Federal Reserve (“Fed”) purchased long term Treasury bonds with proceeds from the sale of short term Treasury obligations (Operation Twist) starting in September 2011 and concluding at year-end 2012. At the September 2012 Federal Open Market Committee (“FOMC”) meeting, the Fed announced the third round of Quantitative Easing (a/k/a “QE3”) committing to purchase $40 billion per month of mortgage backed bonds with the duration of the program unspecified. At the December 2012 FOMC meeting, the Fed announced its intention to also purchase $45 billion per month of Treasury bonds to replace Operation Twist. The Fed’s monetary policy has been the primary driver of higher prices in domestic financial markets. The bond market’s response to the Fed’s unconventional monetary easing has been mostly declining yields suggesting stability in inflation expectations. These lower interest rates enhance the attractiveness of risky assets including equities whose prices have generally risen. The Fed’s actions since 2008 directly supported the stabilization and recovery of housing with lower mortgage interest rates. Higher home prices reduce write-downs and foreclosures improving the credit quality of bank assets and the value of bank shares. Looking beyond improved credit quality, banks look less attractive with new regulations and profit center divestitures likely to reduce future profitability below that recorded by the industry prior to the 2008 recession. Lower interest rates also supported higher share prices for real estate investment trusts (“REITs”) as high yielding alternatives to fixed income investments. REITs generally lack competitive insulation and for that reason are absent from both Westport Funds. The results for the Westport Select Cap Fund and the Westport Fund in 2012 can best be assessed against their investment strategy. The focus of that strategy is to invest in companies that have a “good business” – one with a measure of competitive insulation and that is undervalued based on our estimates. Further, neither sector weighting, other than the avoidance of excessive concentration, nor sector rotation with the economic cycle, is a parameter of our portfolio construction. Westport Select Cap Fund The Westport Select Cap Fund finished 2012 on a strong note, reversing the disappointing performance of the first three quarters. For the final three months of the year, the Westport Select Cap Fund’s Class R shares were ahead 4.59% compared to the 1.85% gain for the Russell 2000® Index. However, for the full year, the Class R shares had a 5.70% average annual return compared to the 16.35% average annual return for the Index. Since inception, i Plender, John, 2013 “Too much rides on central banks steering stable course, Financial Times, January 16, 2013 3 15 years ago, the Westport Select Cap Class R shares have outperformed the Index by more than 300 basis pointsii a year, compounding at an 8.97% average annual rate compared to 5.89% average annual rate for the Russell 2000® Index. The Westport Select Cap Fund was fairly concentrated during the year with 29 portfolio holdings at the start of 2012. Sharp declines in five positions (ITT Educational Services, Inc., DeVry, Inc., Big Lots, Inc. and Forest Oil Corp. and its spin-off, Lone Pine Resources Inc.) subtracted 581 basis points from the Fund’s 2012 return, accounting for nearly 55% of the underperformance. The Fund’s Financial Services sector holdings and the absence of REITs in the portfolio decreased performance relative to the Russell 2000® Index by 266 basis points and 205 basis points, respectively, accounting for 44% of the underperformance. Positive actions were taken to reduce ongoing risks in the portfolio. Most significantly the most troubling position, ITT Educational Services, Inc., was eliminated as was Lone Pine Resources, Inc. DeVry, Inc., the remaining for-profit education company holding, was reduced in size and accounted for 4.4% of the portfolio at year-end. The two largest Fund holdings, Precisions Castparts Corp. and Universal Health Services, Inc., Class B shares, had satisfactory full year results with returns of 15% and 24%, respectively. The fourth quarter saw active interest in mergers and acquisitions including three of the Fund’s portfolio companies. JDA Software Group, Inc., a supplier of supply chain management software, was acquired by RedPrairie Corp., a privately held software company, resulting in a 101% gain from our average purchase price. Another long-term holding, Arbitron, Inc., agreed to be acquired by Nielsen Holdings N.V. at a 25.5% premium to our average purchase price. Because of possible regulatory issues, the holding was sold. In early December, Plains Exploration & Production Company, the Fund’s largest energy holding, agreed to be acquired by Freeport-McMoRan Copper & Gold, Inc. in a combination cash and stock deal valued at $50 per Plains share, more than 85% above the Fund’s average cost. The increase of mergers and acquisitions is very encouraging. It not only helps performance but equally important, it validates the value of the Fund’s portfolio holdings. This is particularly true when companies are acquired by knowledgeable peers who understand the real operational value of a business. A number of other portfolio holdings made important contributions to the Fund’s performance. IPG Photonics Corp. (a laser manufacturer) was up nearly 97% for the year and United Rentals, Inc. (the country’s largest equipment rental company) gained 54% for the year. Other significant gainers for the year included Orient Express Hotels Ltd. (an operator of luxury hotels) up over 56%, with a portion of the gain reflecting an acquisition proposal from Indian Hotels Company, Ltd. ( a subsidiary of The Tata Group) that was declined; Rogers, Inc.(a supplier of specialty materials) up 34% and Carter’s Inc. (retailer of children’s apparel) up 40%. Both Westport Funds are managed with a long-term focus, which generally minimizes capital gains tax liability to our shareholders. This past year a combination of factors resulted in the need to sell certain securities with large embedded gains, which resulted in the realization of an unusually large $5.08 per share long term capital gains distribution for the Westport Select Cap Fund. By far the most significant impact came from security sales required to meet shareholder redemptions while maintaining reasonable position sizes. Westport Fund During 2012, the Westport Fund Class R shares returned 12.26% versus 17.28% for the Russell Midcap® Index. Ninety-four percent of the 502 basis point return differential is attributable to three industry sectors - 127 basis points from the Financial Services sector, 137 basis points from the absence of REITs in the Fund’s portfolio and 208 basis points from the Consumer ii Basis Point is a unit that is equal to 1/100th of 1% and is used to denote the change in a financial instrument. 4 Discretionary and Services sector. Many banks had outstanding returns for the year on improved credit quality benefitting the Financial Services sector as investors responded to the effect of the Fed’s continuing quantitative easing program. The 127 basis point performance differential can be apportioned as - approximately 43% from sector underweighting and 57% from stock selection – mainly too few credit quality challenged banks in the portfolio. The Consumer Discretionary and Services sector’s results for 2012 reflect investor perception of it as a beneficiary of monetary and fiscal stimulus for consumers and as a relative safe haven from weak economic growth or financial dislocations outside the U.S., since the continuation of the 17 member Eurozone monetary union was questioned as 2012 began. The Fund’s portfolio holdings in the Consumer Discretionary and Services sector returned over 23% for 2012 compared to 21% for that sector of the Russell Midcap® Index. The performance differential arose from the sector weighting of 17.3% in the Index, more than three times the weighting for the Westport Fund. On the positive side, the return for the Fund’s Technology sector holdings surpassed that of the Russell Midcap® Index by 136 basis points and Materials and Processing sector holdings were 83 basis points better than that for the corresponding sector in the Index. The Westport Fund’s individual holdings performed well during the year with 42 gainers out of 51 stocks in the portfolio. The nine companies in the portfolio with losses for the year had a negative impact of 170 basis points. The weakest industry sector was Energy where four of the six holdings reported losses for the year. Forest Oil Corporation and its spinoff, Lone Pine Resources, Inc., which combined cost 68 basis points, saw their market value erode 61% during the year from a lethal combination of significantly lower natural gas prices and a level of leverage that proved excessive. Despite this disappointment, the Energy sector provided a positive return for the year, due to excellent drilling results in onshore oil shale basins by EOG Resources, Inc. and an agreement for the acquisition of Plains Exploration and Production Company by Freeport-McMoRan Copper & Gold, Inc. for $50 a share in cash and stock. Turning to positive individual holdings, eight reported a total return for the year exceeding 30%, led by Lender Processing Services, Inc., which provides mortgage processing and default management services to mortgage lenders at 63%. Other portfolio holdings returning more than 30% for the year include: Amphenol Corp. (connectors), FEI Company (electron microscopes), American Eagle Outfitters, Inc. (teen apparel), Charles River Laboratories International, Inc. (research models), FMC Corp. (chemical compounds), and Master Card, Inc., Class A Shares (payment solutions). The Westport Fund’s long term performance for the Class R shares is an average annual return of 10.20% for the 15 years since its inception. This compares favorably to the 7.75% average annual return for the Russell Midcap® Index and the 4.79% average annual return for the Lipper Multi Cap Core Index. The Lipper Multi Cap Core Index is a useful reference as the Index consists of mutual funds with holdings in the large, medium and small capitalization categories. Outlook When 2012 began, the market faced a multitude of uncertainties and headwinds and one positive driver – the Fed’s commitment to maintain unusually low interest rates at least through mid-2013 and Operation Twist through yearend 2012. The Fed not only stuck to its commitment but even expanded it by announcing QE3, an enlarged bond buying program and an extension of the period of low rates through 2015. In fact, the Fed went one step further by quantifying its threshold for raising rates - not until unemployment falls below 6.5% or inflation expectations rise above 2.5%. Given that operating earnings are expected to rise 6% in 2012 and the S&P 500 gained 13.4%, excluding dividends, nearly half the market’s price performance last year came from an expansion in valuations. It is also apparent that unusually low interest rates drove the expansion in P/E ratios.iii iii Price/earnings ratio (P/E) is the price of a stock divided by its earnings per share. 5 As 2013 begins, the market, as usual, faces many uncertainties. However, it seems that the same key driver to 2012’s good market performance, the Fed’s easy monetary policy, could once again support higher equity prices. Perhaps equally important, the Fed is being joined by central banks around the world. Ever since the European Central Bank’s (ECB) Mario Draghi made the statement “the ECB will do whatever it takes to preserve the Euro,” pressures on Eurozone markets have eased and long term interest rates in key countries – Spain and Italy - have declined. In Japan, where easing has been in place for years, the new government has announced even more aggressive actions to stimulate that country’s economy; raise the inflation target to 2% from 1%, deploy more quantitative easing to reach the target and spend an added $116 billion or approximately 2% of Gross Domestic Product (GDP) for fiscal stimulus. China has moved to more expansionary actions and recent data indicates that these are working. Taken together these global efforts should, for the short-term, reduce the likelihood of a significant macro dislocation. The Fed’s monthly purchases of $85 billion or $1 trillion on an annual basis are enough to cover the current estimated U.S. budget deficit for fiscal 2013. The Fed’s actions will supplant foreign buyers for the debt securities issued to fund the deficit, keeping interest rates low and supporting economic activity through lower capital costs and enabling additional fiscal stimulus. Helped by the monetization of the forecast $1 trillion fiscal 2013 deficit, which represents about 6% of GDP, the U.S. economy should continue to grow at a solid rate somewhat above 2% and under these circumstances has the potential for some upside, particularly in the second half of the year. Housing should continue to recover, domestic energy exploration and production is booming, deferred capital spending could pick up and state and local government budgets appear to be under less pressure. Of course, what this might mean longer-term is higher inflation and currency debasing but these issues are unlikely to impact 2013. All of this points us to the potential for reasonable but not spectacular gains in the equity markets. We appreciate the continued confidence of our shareholders. Sincerely, Edmund H. Nicklin, Jr. Andrew J. Knuth The discussions included in this shareholder report may contain certain forward-looking statements about the factors that may affect performance of the Funds in the future, including the portfolio managers’ outlook regarding economic, market, political, and other factors relevant to investment performance. These statements are based on the portfolio managers’ expectations concerning certain future events and their expected impact on the Funds, and are current only through the date on the cover of this report. Forward-looking statements are inherently uncertain and are not intended to predict the future performance of the Funds. Actual events may cause adjustments in the portfolio managers’ strategies from those currently expected to be employed, and the outlook of the portfolio managers is subject to change. Any opinions of the Portfolio Managers are intended as such and not as statements of fact requiring affirmations. References to specific securities, sectors and industries discussed herein are not recommendations to buy or sell the securities or investments, and the Funds may not necessarily hold these securities or investments today. There are special risks associated with small and mid-capitalization issues such as market illiquidity and greater market volatility than larger capitalization issues. 6 WESTPORT SELECT CAP FUND (WPSRX) Representation of Portfolio Holdings December 31, 2012 (Unaudited) The illustration below provides the industry allocations for the Westport Select Cap Fund. Industry Allocation (% of Net Assets) Industrial Specialty Products 17.0% Insurance 15.4% Consumer Products & Services 14.0% Business Products & Services 11.4% Health Care Products & Services 10.6% Aerospace Products & Services 10.3% Industrial Services 8.3% Oil & Gas Producers 7.8% Security Products & Services 1.7% Banks & Thrifts/Financial Services 1.1% Other Holdings 1.6% Cash & Cash Equivalents 0.8% Total 100.0% 7 WESTPORT SELECT CAP FUND (WPSRX) i The chart above represents the performance of the Class R shares only. Performance of the Class I shares may vary based on differences in expenses paid by shareholders in the different classes. The total returns shown above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Class I shares of the Westport Select Cap Fund commenced operations on February 16, 1998. For the total return and other information relating to Class I shares, see the Financial Highlights on page 20. ii The Class R shares of the Westport Select Cap Fund commenced operations on December 31, 1997. 8 THE WESTPORT FUNDS WESTPORT SELECT CAP FUND PORTFOLIO OF INVESTMENTS December 31, 2012 COMMON STOCKS — 99.2% Shares Market Value Aerospace Products & Services — 10.3% Precision Castparts Corp. $ Banks & Thrifts/Financial Services — 1.1% Banner Corp. Business Products & Services — 11.4% CACI International, Inc.(a) Parametric Technology Corp.(a) Synopsys, Inc.(a) Communications Equipment & Services — 0.6% General Communication, Inc. - Class A(a) Consumer Products & Services — 14.0% Big Lots, Inc.(a) Carter's, Inc.(a) Darden Restaurants, Inc. Orient-Express Hotels Ltd. - Class A(a) Saks, Inc.(a) Health Care Products & Services — 10.6% Universal Health Services, Inc. - Class B Industrial Services — 8.3% DeVry, Inc. United Rentals, Inc.(a) Industrial Specialty Products — 17.0% FEI Company IPG Photonics Corp. QLogic Corp.(a) Rofin-Sinar Technologies, Inc.(a) Rogers Corp.(a) Insurance — 15.4% Arthur J. Gallagher & Company Brown & Brown, Inc. Willis Group Holdings plc 9 THE WESTPORT FUNDS WESTPORT SELECT CAP FUND PORTFOLIO OF INVESTMENTS (Continued) December 31, 2012 COMMON STOCKS — 99.2% (Continued) Shares Market Value Oil & Gas Producers — 7.8% Forest Oil Corp.(a) $ Plains Exploration & Production Company(a) Stone Energy Corp.(a) Publishing — 1.0% John Wiley & Sons, Inc. - Class A Security Products & Services — 1.7% Checkpoint Systems, Inc.(a) TOTAL COMMON STOCKS (Cost $209,382,739) $ MONEY MARKETS — 0.6% Shares Market Value Federated U.S. Treasury Cash Reserve Fund $ TOTAL MONEY MARKETS (Cost $2,659,026) $ TOTAL INVESTMENT SECURITIES — 99.8% (Cost $212,041,765) $ OTHER ASSETS IN EXCESS OF LIABILITIES — 0.2% NET ASSETS — 100.0% $ (a) Non-income producing security. See accompanying notes to financial statements. 10 WESTPORT FUND (WPFRX) Representation of Portfolio Holdings December 31, 2012 (Unaudited) The illustration below provides the industry allocations for the Westport Fund. Industry Allocation (% of Net Assets) Business Products & Services 17.6% Industrial Specialty Products 14.2% Chemicals 9.4% Consumer Products & Services 8.7% Oil & Gas Producers 8.5% Health Care Products & Services 5.7% Medical Products & Services 5.4% Banks & Thrifts/Financial Services 4.0% Aerospace Products & Services 3.9% Insurance 2.6% Other Holdings 9.1% Cash & Cash Equivalents 10.9% Total 100.0% 11 WESTPORT FUND (WPFRX) i The chart above represents the performance of the Class R shares only. Performance of the Class I shares may vary based on differences in expenses paid by shareholders in the different classes. The total returns shown above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Class I shares of the Westport Fund commenced operations on February 9, 2001. For total return and other information relating to Class I shares of the Westport Fund, see the Financial Highlights on page 22. ii Performance of the Class R shares reflects certain waivers and expense reimbursements. Without such waivers and expense reimbursements, performance would have been lower. iii The Class R shares of the Westport Fund commenced operations on December 31, 1997. 12 THE WESTPORT FUNDS WESTPORT FUND PORTFOLIO OF INVESTMENTS December 31, 2012 COMMON STOCKS — 89.1% Shares Market Value Aerospace Products & Services — 3.9% Precision Castparts Corp. $ Banks & Thrifts/Financial Services — 4.0% Cullen/Frost Bankers, Inc. MasterCard, Inc. - Class A State Street Corp. SunTrust Banks, Inc. WSFS Financial Corp. Broadcasting/Cable TV/Advertising — 1.7% Interpublic Group of Companies, Inc. Business Products & Services — 17.6% CA, Inc. CACI International, Inc.(a) Check Point Software Technologies Ltd.(a) Lender Processing Services, Inc. Parametric Technology Corp.(a) Synopsys, Inc.(a) Teradata Corp.(a) Trimble Navigation Ltd.(a) Chemicals — 9.4% Air Products and Chemicals, Inc. Albemarle Corp. FMC Corp. Praxair, Inc. Consumer Products & Services — 8.7% American Eagle Outfitters, Inc. Dr. Pepper Snapple Group, Inc. McCormick & Company, Inc. Ross Stores, Inc. Engineering & Consulting — 1.4% Chicago Bridge & Iron Company N.V. Health Care Products & Services — 5.7% CVS Caremark Corp. Laboratory Corporation of America Holdings(a) Universal Health Services, Inc. - Class B 13 THE WESTPORT FUNDS WESTPORT FUND PORTFOLIO OF INVESTMENTS (Continued) December 31, 2012 COMMON STOCKS — 89.1% (Continued) Shares Market Value Industrial Services — 2.1% Republic Services, Inc. $ Industrial Specialty Products — 14.2% Amphenol Corp. FEI Company International Rectifier Corp.(a) MSC Industrial Direct Company, Inc. - Class A Nordson Corp. Pall Corp. Texas Instruments, Inc. W.W. Grainger, Inc. Insurance — 2.6% Brown & Brown, Inc. Willis Group Holdings plc Medical Products & Services — 5.4% Abbott Laboratories Charles River Laboratories International, Inc.(a) Varian Medical Systems, Inc.(a) Oil & Gas Producers — 8.5% Anadarko Petroleum Corp. EOG Resources, Inc. Forest Oil Corp.(a) Lone Pine Resources, Inc.(a) Plains Exploration & Production Company(a) Stone Energy Corp.(a) Oil & Gas Services — 0.7% Core Laboratories N.V. Transportation — 1.3% FedEx Corp. Utilities — 1.0% Entergy Corp. Other — 0.9%(a) (b) TOTAL COMMON STOCKS (Cost $387,565,330) $ 14 THE WESTPORT FUNDS WESTPORT FUND PORTFOLIO OF INVESTMENTS (Continued) December 31, 2012 MONEY MARKETS — 10.8% Shares Market Value Federated U.S. Treasury Cash Reserve Fund $ TOTAL MONEY MARKETS (Cost $63,144,320) $ TOTAL INVESTMENT SECURITIES — 99.9% (Cost $450,709,650) $ OTHER ASSETS AND LIABILITIES — 0.1% NET ASSETS — 100.0% $ (a) Non-income producing security. (b) “Other” category includes securities that have been held less than one year and have not previously been disclosed on other reports. See accompanying notes to financial statements. 15 THE WESTPORT FUNDS STATEMENTS OF ASSETS AND LIABILITIES December 31, 2012 Westport Select Cap Fund Westport Fund ASSETS Investment securities: At acquisition cost $ $ At market value (Note 2) $ $ Dividends and interest receivable Receivable for capital shares sold Receivable for securities sold Other assets TOTAL ASSETS LIABILITIES Payable for capital shares redeemed Payable for securities purchased — Payable to Adviser (Note 4) Other accrued expenses and liabilities TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated net realized gain from security transactions Net unrealized appreciation on investments Net assets $ $ PRICING OF CLASS R SHARES Net assets attributable to Class R shares $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) (Note 5) Net asset value, offering price and redemption price per share (Note 2) $ $ PRICING OF CLASS I SHARES Net assets attributable to Class I shares $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) (Note 5) Net asset value, offering price and redemption price per share (Note 2) $ $ See accompanying notes to financial statements. 16 THE WESTPORT FUNDS STATEMENTS OF OPERATIONS For the Year Ended December 31, 2012 Westport Select Cap Fund Westport Fund INVESTMENT INCOME Dividends $ $ TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 4) Shareholder servicing fees, Class R (Note 4) Transfer agent fees, Class R (Note 4) Administration and accounting services fees (Note 4) Transfer agent fees, Class I (Note 4) Shareholder reporting costs Professional fees Registration fees, Class R Trustees' fees and expenses Compliance fees and expenses Insurance expense Registration fees, Class I Custodian fees Other expenses TOTAL EXPENSES NET INVESTMENT INCOME (LOSS) ) REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized gain from security transactions Net change in unrealized appreciation/depreciation on investments ) NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ Net of Foreign taxes withheld of $4,086. See accompanying notes to financial statements. 17 THE WESTPORT FUNDS STATEMENTS OF CHANGES IN NET ASSETS Westport Select Cap Fund Westport Fund For the Year Ended December 31, For the Year Ended December 31, For the Year Ended December 31, For the Year Ended December 31, FROM OPERATIONS: Net investment income (loss) $ ) $ ) $ $ ) Net realized gains from security transactions Net realized gains from Redemptions in-kind — — — Net change in unrealized appreciation/depreciation on investments ) ) ) Net increase (decrease) in net assets from operations ) DISTRIBUTIONS TO SHAREHOLDERS: From investment income, Class R — — ) — From investment income, Class I — — ) — From realized gains, Class R ) From realized gains, Class I ) Decrease in net assets from distributions to shareholders ) FROM CAPITAL SHARE TRANSACTIONS: CLASS R Proceeds from shares sold Reinvested Dividends Payments for shares redeemed ) Net increase (decrease) in net assets from Class R share transactions ) ) CLASS I Proceeds from shares sold Reinvested Dividends Payments for shares redeemed ) Net increase (decrease) in net assets from Class I share transactions ) ) Net increase (decrease) in net assets from capital share transactions ) ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) ) NET ASSETS: Beginning of year End of year $ See accompanying notes to financial statements. 18 THE WESTPORT FUNDS WESTPORT SELECT CAP FUND FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Year Class R For the Year Ended December 31, 2012 For the Year Ended December 31, 2011 For the Year Ended December 31, 2010 For the Year Ended December 31, 2009 For the Year Ended December 31, 2008 Net asset value at beginning of year $ Income (loss) from investment operations: Net investment loss ) Net realized and unrealized gains (losses) on investments ) ) Total from investment operations ) ) Less distributions: From net realized gains ) ) — ) — Total distributions ) ) — ) — Net asset value at end of year $ Total Return % )% % % )% Net assets at end of year (000's) $ Ratio of total expenses to average net assets % Ratio of net investment loss to average net assets )% )% )% )% )% Portfolio turnover rate 3
